Case 1:21-cv-22445-KMM Document 15 Entered on FLSD Docket 07/12/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                            CASE NO.: 1:21-CV-22445-MOORE/LOUIS

  DONALD J. TRUMP, the Forty- Fifth
  President of the United States,
  INDIVIDUALLY AND ON BEHALF OF A
  CLASS OF PERSONS SIMILARLY
  SITUATED,

          Plaintiff and the Class,
  vs.

  YOUTUBE, LLC., and SUNDAR PICHAI,

          Defendants.
                                     /

                    CORRECTED MOTION TO APPEAR PRO HAC VICE,
                     CONSENT TO DESIGNATION, AND REQUEST TO
               ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

          In accordance with Local Rule 4(b) of the Rule Governing the Admission, Practice,

  Peer Review, and Discipline of Attorneys of the United States District Court for the Southern

  District of Florida, the undersigned respectfully moves for the admission pro hac vice of John Q.

  Kelly, Esq., of the law firm of Ivey, Barnum & O'Mara, 170 Mason Street, Greenwich,

  CT., 06830, (203) 661-6000, for purposes of appearance as co-counsel on behalf of

  Donald J. Trump and those similarly situated in the above-styled case only, and pursuant

  to Rule 2B of the CM/ECF Administrative Procedures, to permit John Q. Kelly to receive

  electronic filings in this case, and in support thereof states as follows:

          1.      John Q. Kelly is not admitted to practice in the Southern District of Florida and is a

  member in good standing of the Appellate Division of the Supreme Court of the State of New

  York.
Case 1:21-cv-22445-KMM Document 15 Entered on FLSD Docket 07/12/2021 Page 2 of 4




            2.    Movant, Matthew Baldwin, Esquire, of the law firm of Vargas Gonzalez Baldwin

  Delombard, LLP, 815 Ponce De Leon Blvd. Coral Gables, Florida, 33134, (305) 631-2528, is

  a member in good standing of The Florida Bar and the United States District Court for the

  Southern District of Florida and is authorized to file through the Courts electronic filing system.

  Movant consents to be designated as a member of the Bar of this Court with whom the Court and

  opposing counsel may readily communicate regarding the conduct of the case, upon whom

  filings shall be served, who shall be required to electronically file and serve all documents and

  things that may be filed and served electronically, and who shall be responsible for filing and

  serving documents in compliance with the CM/ECF Administrative Procedures. See Section 2B

  of the CM/ECF Administrative Procedures.

           3.    In accordance with the local rule of this Court, John Q. Kelly has made payment

 of this Courts $200 admission fee. A certification in accordance with Rule 4(b) is attached

 hereto.

           4.    John Q. Kelly, by and through designated counsel and pursuant to Section 2B

 CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

 Filings to John Q. Kelly at email address: jqkelly@ibolaw.com.

           WHEREFORE, Matthew Baldwin, moves this Court to enter an order permitting John Q.

 Kelly, to appear before this Court on behalf of Donald J. Trump and those similarly

 situated, for all purposes relating to the proceedings in the above-styled matter and directing the

 Clerk to provide notice of electronic filings to John Q. Kelly.

 Date: July 12, 2021                   Respectfully submitted,

                                        /s/ Matthew Lee Baldwin, Esq
                                        Fla. Bar No.: 27463
Case 1:21-cv-22445-KMM Document 15 Entered on FLSD Docket 07/12/2021 Page 3 of 4




                               Email: Matthew@VargasGonzalez.com
                               Vargas Gonzalez Baldwin Delombard, LLP
Case 1:21-cv-22445-KMM Document 15 Entered on FLSD Docket 07/12/2021 Page 4 of 4




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing Corrected Motion

  to Appear Pro Hac Vice, Consent to Designation and Request to Electronically

  Receive Notices of Electronic Filings was served by CM/ECF filing system on July 12,

  2021, on all counsel or parties of record on the service list.

                                       Respectfully submitted,

                                        /s/ Matthew Lee Baldwin, Esq
                                        Fla. Bar No.: 27463
                                        Email: Matthew@VargasGonzalez.com
                                        Vargas Gonzalez Baldwin Delombard, LLP
                                        815 Ponce de Leon Blvd., Third Floor
                                        Coral Gables, Florida 33134

                           CASE NO.: 1:21-CV-22445-MOORE/LOUIS


                                           SERVICE LIST

  JOHN P. COALE                                         MICHAEL J. JONES
  2901 Fessenden St. NW                                 (Pro Hac Vice Forthcoming)
  Washington, D.C. 20008                                mjones@ibolaw.com
  johnpcoale@aol.com
  Telephone: (202) 255-2096                             ROLAND A. PAUL
                                                        (Pro Hac Vice Forthcoming)
  THE DUDENHEFER LAW FIRM                               rpaul@ibolaw.com
  L.L.C FRANK C. DUDENHEFER, JR.
  fcdlaw@aol.com                                        RYAN S. TOUGIAS
  2721 St. Charles Ave, Suite 2A                        (Pro Hac Vice Forthcoming)
  New Orleans, LA 70130                                 rtougias@ibolaw.com
  Telephone: (504) 616-5226
                                                        SEAN M. HAMILL
  IVEY, BARNUM & O’MARA                                 (Pro Hac Vice Forthcoming)
  JOHN Q. KELLY                                         shamill@ibolaw.com
  (Pro Hac Vice Forthcoming)
  jqkelly@ibolaw.com                                    170 Mason Street
                                                        Greenwich, CT 06830
                                                        Telephone: (203) 661-6000
                                                        Facsimile: (203) 661-94
